DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The election of Group IV (Figs. 4.1-4.7) without traverse, received February 12, 2021, is acknowledged and has been entered. Accordingly, Groups I-III and Group V (Figs. 1.0-3.0 and Fig. 5) are withdrawn from further consideration by the examiner (37 CFR 1.142(b)), as being for a nonelected design.

Certified Copies of Foreign Priority Document Not Filed
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in the European Patent Office on EM005878006-000100  It is noted, however, that applicant has not filed a certified copy of the EM005878006-000100 application as required by 37 CFR 1.55.  
In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.	

Title
The title is objected to because the title is not listed consistently throughout the application.  The specification lists the title as “hand operated instrument and tool for 

Drawings
The following is not an objection to the drawings but rather a suggestion from Examiner to ensure the highest quality of drawings in the printed patent:  the line quality and blurring of shadows from the photographs of the disclosure is such that the quality of the printed patent may be impacted.  Clean, well-defined lines would improve the quality of the printed patent.  If applicant chooses to clean up the line quality, applicant should take care not to introduce anything that would be considered new matter.

Specification
The specification should be amended to provide descriptions for the figures for each view indicating which view is taken from (i.e. front, back, top, bottom, right side; elevation, plan, perspective, etc.). Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. The figure descriptions for Figures 1.0-3.0 and Figure 5.0 should be cancelled and the remaining figure description for the elected embodiment should be amended to read:
--Figure 4.1 is a top view of a HAND OPERATED INSTRUMENT AND TOOL FOR LABORATORIES;
Figure 4.2 is a perspective view thereof;
Figure 4.3 is a front view thereof;
Figure 4.4 is a perspective view thereof;
Figure 4.5 is a right side view thereof;
Figure 4.6 is a perspective view thereof; and
Figure 4.7 is a perspective view thereof.--

Claim Rejection:  35 U.S.C § 112 (a) and (b)
The claim is rejected under 35 U.S.C. 112 (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claimed design is considered indefinite and nonenabling because the lines are blur together with the background and the shadows formed from the photographs and do not permit accurate reproduction.  The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.  In order to overcome this rejection, it is recommended that applicant submit replacement drawings that contain clean, well-defined lines that do not have shadows/the shadows do not blend the claimed design with the background nor do the shadows hinder the understanding of the claimed design.  It should be noted that applicant may submit photographs, however, the photographs must be of high quality so that there are no blurred edges and no edges merge with the background, as shown in the currently filed photographs.

    PNG
    media_image1.png
    806
    534
    media_image1.png
    Greyscale

Additionally, the claimed design is considered indefinite and nonenabling because the figures contain a cream colored background which is almost the same exact color as the claimed design.  Drawings or photographs submitted to the Office must be made on paper which is flexible, strong, white, smooth, non-shiny, and durable.  In order to overcome this portion of the rejection, and to ensure that the claim may be accurately reproduced in the printed patent, it is recommended that applicant remove of the cream colored background so that it does not blend together with the claimed design.	

    PNG
    media_image2.png
    495
    1126
    media_image2.png
    Greyscale

In order to overcome this rejection, it is suggested that the design be shown clearly and consistently throughout the views.  If some parts cannot be clarified without creating a new appearance, applicant may wish to remove those parts from the claim by converting them to broken lines.  However, any amendment must not introduce new matter and must meet the written description requirement of 35 USC 112(a).  That is, it must be apparent that applicant was in possession of the amended design at the time of filing.  This pertains to the addition or removal of parts of the design, as well as the conversion of solid lines to broken lines and vice versa.  See MPEP 1504.04(I)(C) for written description, and see 35 USC 132 and 37 CFR 1.121(f) for new matter.
The claimed design is patentable over the references cited.

Conclusion
The claimed design is rejected under 35 U.S.C. § 112 (a) and (b), as set forth above.
The references not relied upon are cited as cumulative prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA Q LAWRENCE whose telephone number is (571)270-0208.  The examiner can normally be reached on Monday to Friday from 9:00 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Asch, can be reached on (571)272-2632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/SAMANTHA Q LAWRENCE/Examiner, Art Unit 2921